The ^ourt observed that to examine as to the state of the person, would prove nothing of itself; in order to make it evidence in this case, the examination should be made in reference to the act committed on the 28th of July, and how could that bo done without showing the situation of the person of Mary Ann, at and subsequent to that time; the contrary would be supposing her diseased, and that the prisoner infected her, which would clearly be building a presumption upon a presumption.
Dr. Brotan was then called to show the situation of the girl ; he testified that he was called on the 15th of August to examine her, and that he found her laboring under the . disease before mentioned ; he was inclined to the opinion, and finally gave it as his decided opinion, that the disease was gonorrhoea. .
Dr. Walker was now called, who proved the facts relating, to the examination of the prisoner in Bridewell, before stated.
In order to rebut this testimony, Dr. Mott was called for the prisoner. He testified that he was called upon to ex-aminp Mary Ann, and that from all the circumstances, he was uncertain whether it was the venereal or not, that it was impossible to tell at that age, and under the circumstances of this case. He further testified that he was called upon by the prisoner, two days after the examination made in Bridewell by Dr. Walker, and requested an examination of his person ; no marks of disease whatever could be found upon him.
Dr. Walker was again called, who proved that by using proper remedies, the most skillful physician might be de-. *81ceived by his patient: the disease might be so far removed as not to be visible, in two days—in two hours—by the administration of proper medicine : Dr. Mott concurred with ’
The prisoners counsel called a great number of nesses, who proved that he was a steady young man ; was affable in his deportment, and regular in his attendance at public worship ; and that he was a young man of good character ; and here rested the case.
The case was eloquently summed up by D. Graham and Anthon for the prisoner ; and Price on the part of the people. »
The case was then given to the jury in a comprehensive charge, in which the principal facts were recapitulated, and the law in relation to them explained by his Honor the Recorder.
The jury retired, and in a short time returned with a verdict of guilty against the prisoner.